ORDER
BELL, Chief Judge.
The Court having considered the petition for reinstatement, the reports and recommendations of the Inquiry Panel and Review Board of the Attorney Grievance Commission, the Petitioner’s exceptions and recommendation and the oral arguments of Assistant Bar Counsel and Petitioner’s counsel, it is this 10th day of October, 1997,
ORDERED, by the Court of Appeals of Maryland, that the petition for reinstatement be, and it is hereby, DENIED.
ELDRIDGE, J., would have granted the petition for reinstatement.